Rancho La Valencia, Inc. and Charles                From the 201st District Court
R. “Randy” Turner                                    Of Travis County
 Appellants
v. No. 07-06-00157-CV                               November 9, 2011
Aquaplex, Inc. and James Edward                     Opinion by Justice Hancock
Jones, Jr.
 Appellees

                                     JUDGMENT

       Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that the

judgment of the trial court on liability for fraud in the execution of the MSA is affirmed,

but remand to the trial court for a new trial on the issue of damages, including the

amount of punitive damages.

       It is further ordered that appellants pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo